717 So. 2d 618 (1998)
Charles RASIK, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2161.
District Court of Appeal of Florida, Fourth District.
September 23, 1998.
Charles Rasik, Miami, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Sarah B. Mayer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse and remand for an evidentiary hearing as to whether appellant is entitled to credit against his prison sentence for time spent in the Village South Drug and Alcohol Rehabilitation Center. See Whitehead v. State, 677 So. 2d 40 (Fla. 4th DCA 1996).
KLEIN, SHAHOOD and GROSS, JJ., concur.